Citation Nr: 1307773	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  12-24 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 15, 2009, for the award of  dependency and indemnity compensation based on the need for regular aid and attendance of another.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1943 to January 1946.  The Veteran died in February 2008, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, granted entitlement to on aid and attendance, effective December 15, 2009.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal that the Board is adjudicating in this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for dependency and indemnity compensation based on the need for regular aid and attendance of another was received on March 27, 2008.  

2.  The appellant demonstrated the need for regular aid and attendance of another prior to March 27, 2008.  



CONCLUSION OF LAW

The criteria for an effective date of March 27, 2008, but not earlier, for the award of dependency and indemnity compensation based on the need for regular aid and attendance of another are met.  38 U.S.C.A. §§ 1311, 1315, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.151, 3.152, 3.155, 3.351, 3.352, 3.402 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis

The appellant asserts that an earlier effective date should be awarded for the grant of aid and attendance based on the evidence that she was in need for aid and attendance of another prior to December 15, 2009.   

The term dependency and indemnity compensation means a monthly payment made by the Department of Veterans Affairs to a surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956.  Basic entitlement for a surviving spouse exists if the Veteran's death occurred on or after January 1, 1957.  38 C.F.R. § 3.5 (2012).

Special monthly dependency and indemnity compensation in the form of increased dependency and indemnity compensation is payable to a surviving spouse who is in need of aid and attendance, or, if not in need of aid and attendance, who is housebound.  38 U.S.C.A. §§ 1311, 1315 (West 2002).  

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria to be applied in determining whether a surviving spouse is in need of regular aid and attendance is as follows: (1) the spouse is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of a mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a), which is to say, an inability of the claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; a frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of the claimant to feed herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  "Bedridden" will be a proper basis for the determination.

With regard to the appellant's claim seeking an earlier effective date for the award of aid and attendance benefits, 38 C.F.R. § 3.402 provides a specific rule governing the effective date of an award of aid and attendance or housebound benefits for a surviving spouse.  Generally, an award of a higher rate of dependency and indemnity compensation based on the need for aid and attendance will be effective the date the claim for that benefit was received or the date entitlement to that benefit arose, whichever is later.  The regulation provides for two limited exceptions.  First, when an award of dependency and indemnity compensation based on an original or reopened claim is effective for a period prior to date of receipt of the claim, any additional dependency and indemnity compensation payable to the surviving spouse by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.402(c)(1) (2012).  Second, for the purpose of granting aid and attendance benefits, the date of departure from a hospital, institutional, or domiciliary care at VA expense may be constitute the date of receipt of the claim.  38 C.F.R. § 3.402(c)(2) (2012). 

The instant case does not involve a claim for retroactive dependency and indemnity compensation benefits.  The appellant has also not submitted any evidence (or alleged) that she has been admitted to a hospital, institution, or domiciliary care facility at VA expense.  Therefore, 38 C.F.R. § 3.402(c)(1) and 38 C.F.R. 
§ 3.402(c)(2) are not for consideration herein, and the Board will proceed to analyze the appellant's claim pursuant to the general rule that the assigned effective date must be the later of the date of receipt of the claim or date entitlement arose.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. §§ 3.151(a), 3.152(a) (2012).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2012).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2012).  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. §§ 3.151, 3.152, 3.155 (2012).

The appellant's form claim for regular aid and attendance was received on March 27, 2008.  The claims file does not contain any communication from the appellant that may be reasonably construed as a formal claim or informal claim for regular aid and attendance received by VA prior to this date.  See 38 C.F.R. §§ 3.151, 3.155 (2012).  Additionally, the appellant does not allege that she filed an earlier claim for regular aid and attendance.

The basis of the RO's May 2012 rating decision granting aid and attendance effective December 15, 2009, was a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  This examination report reflected that the appellant suffered from right patellar fracture, chronic obstructive pulmonary disease, osteoporosis, degenerative joint disease, post-surgery for ischemic bowel, post-resection of colon cancer, and asthma.  She needed ambulatory assistance due to her right patellar fracture, and her activities/functions were restricted due to right patellar fracture and chronic obstructive pulmonary disease.  The physician noted that due to the severity of her disabilities resulting in upper extremity weakness, limited motion of her spine, balance issues, and loss of bladder control, she required assistance with meal preparation, bathing, tending to other hygiene needs, medication management, and handling financial affairs.  The appellant also required an assistive device to move around the home.  She only left her home for medical appointment, and become homebound after her right knee fracture.  

The evidence of record also includes a February 2008 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The examination report reflects that she was accompanied to the evaluation by her daughter and that she was not hospitalized.  It was noted that the appellant was recovering from surgery, that she had no restriction of the upper extremities but experienced balance problems in the lower extremities.  She was able to leave the premises with help, and was only able to ambulate around the house holding onto furniture.  Additionally, she leaned on the person assisting her for locomotion.  Diagnoses of ambulatory dysfunction, depression, arthritis, and status-post surgery were noted.  The examining physician certified that the appellant required the daily personal health care services of a skilled provider without which she would require hospital, nursing home, or other institutional care.  

Additionally, in a January 2013 letter, D.A.R, M.D., the appellant's family physician, noted that during the period from February 1, 2008, to December 15, 2009, the appellant was unable to care for herself and needed assistance with all of the activities of daily living, including personal hygiene, dressing, cleaning, meal preparation, and maintenance of her home.  Dr. R also indicated that without such assistance, the appellant would have required care in an assisted living facility or nursing home.  Dr. R further observed that the appellant only left her home with assistance when she needed to go to medical appointments.  It was also noted that the appellant's other on-going medical conditions were exacerbated by her surgery and contributed to her debility.  

There is also a November 2012 statement from D.A.W, a Home Health Aide who cared for the appellant during her January 2008 hospitalization for emergency small bowel resection surgery.  W indicated that she assisted the appellant with toileting and feeding during hospitalization and that she continued to care for the appellant at her home from January 22, 2008, to October 2012.  W added that following her discharge, the appellant required the daily assistance of W, another caregiver, and her two daughters due to her multiple conditions as she was unable to perform the activities of daily living (toileting, meal preparation and feeding, grooming and bathing, dressing and undressing, and ambulating around the home) without regular assistance.  W concluded that without the regular assistance from her, the other caregiver, and the appellant's two daughters, the appellant would have been unable to live at home and would have had to go to an assisted living or nursing care facility.  

The appellant's two daughters also submitted statements in January 2013 in support of her claim.  They indicated that, along with two other health care professionals, they worked in shifts to provide care on a regular and daily basis to the appellant in carrying out all of the activities of daily living.  The daughters stated that but for the support and assistance from all of the individuals involved in the care of their mother, the appellant would not have been able to remain in her home after her January 2008 release from the hospital.   

Based on the evidence, the Board finds that the appellant met the criteria for establishing entitlement to aid and attendance benefits prior to her March 27, 2008, claim for benefits.  The evidence cited herein clearly reflects that following her January 2008 surgery, the appellant was in need of aid and attendance of others as she was unable to care for herself.  See supra 38 C.F.R. § 3.352(a) (2012).  Therefore, as the date of receipt of the claim is later than the date that entitlement to the benefit arose, that is the effective date.  


ORDER

An effective date of March 27, 2008, but not earlier, for the award of dependency and indemnity compensation based on the need for regular aid and attendance of another is granted, subject to regulations governing the payment of monetary benefits. 


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


